UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6383


DAVID WILLIS,

                Plaintiff - Appellant,

          v.

JASMINE MARCHANT; KEVIN MURPHY; T.J. HAYCOX; KATHERINE
PECBLES; LUCY LEE; SARAH MERKLE; JEFF BROWN; LUKE MCCLOUD;
JONATHAN DAVID SHAUB; JUSTIN MURRAY; GRAYSON LAMBERT; WILL
BRUMBACH; JOHN KAMMERRER; TONY EMMANUEL,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Robert G. Doumar,
Senior District Judge. (3:12-cv-00843-RGD)


Submitted:   May 23, 2013                       Decided:   May 29, 2013


Before MOTZ and    AGEE,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David Willis, Appellant Pro Se. Paul Bradford Taylor, OFFICE OF
THE UNITED STATES ATTORNEY, Asheville, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             David   Willis    appeals    the    district    court’s   order

dismissing without prejudice his complaint under Bivens v. Six

Unknown Named Agents, 403 U.S. 388 (1971).           We have reviewed the

record and find no reversible error.            Accordingly, we affirm for

the reasons stated by the district court.             Willis v. Marchant,

No. 3:12-cv-00843-RGD (W.D.N.C. Feb. 26, 2013).                We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials     before   this   court   and

argument would not aid the decisional process.



                                                                    AFFIRMED




                                      2